BENEDICT, District Judge.
Upon examination of the pleadings and proofs in this cause, I am of the opinion that the loss of the libellant’s boat was not caused by any negligence on the part of the tug in her management of the tow, but arose from perils necessarily incident to an attempt to tow the boat in a channel made narrow and dangerous by ice. The nature of the service to be performed, and the character of the risks attendant upon its performance, were known at the time when the tug was employed. Under such an employment as the evidence discloses, the tug cannot be chargeable for negligence in undertaking the service at a time when it was necessarily hazardous to the tow; and, upon the proofs, the service, when undertaken, was performed with all the regard for the safety of the tow that circumstances would permit. The libel must, accordingly, be dismissed, with costs.